Title: Benjamin Henry Latrobe to Thomas Jefferson, 2 July 1812
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


          
            Dear Sir, Washington July 2d 1812
            The occasion of my writing to you at present is to solicit your sanction to a voucher of expenditure which, without it, cannot pass the treasury, but will leave the amount chargeable to me individually.—
            The supper given, according to a custom, which I cannot but think a good one, to all the workmen at the Capitol was so arranged (as it to its being furnished), with Mr Steele Stelle,—that he should charge a certain price for each article, as bought in the market, and be paid a reasonable compensation for his trouble in cooking, & for attendance:—the liquors were also to be paid for according to the actual quantity drank.  Mr Lenthall made the agreement, & with his usual exactness measured & locked up the liquors that were brought to the house. But next morning when he came to measure the residue, every thing was carried off, & Stelle asserted, not correctly, as was afterwards discovered, that the place where they were kept, was broken open, & the liquors stolen.—This gives him a pretence to charge 3$ a head for the Supper, making the expense in all 501.0$.—
            I, of course disputed the charge, but Mr Munroe paid him, as he was then in distress 100$, on account of it. —Mr Stelle afterwards failed, & assigned this debt to the commercial company of which Jos. Forrest was then President.—After much difficulty it was at last agreed that the charge should be  1.25$ ⅌ head, being what, by calculation, each man, on such an occasion might be supposed to eat & drink, in value.
            The original Voucher is retained by the Company, but if you will have the goodness to state that theexpenditure was sanctioned by you on the Copy transmitted, it will when annexed to the original be sufficient.—I regret being under the necessity of troubling you with this business at the late period, and you will pardon it.—
            
            On a general statement of all thesethe balances of claims against the public, congress have made an appropriation for the payment of them. The principal demands have been the accumulated claim of the Italian Sculptors & my Salary. The former are to be discharged from their engagement, & 1,000$ is appropriated to carry them home: while at the same time 4.000$ has been appropriated by each house for compleating the Sculpture which remains unfinished, & for other small repairs, & works.—In the bill Mr Willis Alston, the persevereing opponent of the building & of me, introduced an expression, calling me the late Surveyor, who whose duties ceased on the 1st of July 1811, which stands as a public stigma against me, in spite of the fidelity with which I have executed my trust, & the fact that there has neither been investigation into my conduct, nor a single charge against me, but that I had overrun the appropriation, with which strictly speaking I had nothing to do. My works however will justify my conduct while the law will never be read but at the treasury: nor will the reputation I shall leave behind me disgraced that disgrace Your opinion of me which placed me in my situation.—
            I communicated to the two Italian Sculptors Andrei & Franzoni, the kind expressions of your letter, & offered them besides, the 20$ (stating it to be of my own accord & that your you were unapprized of my so doing) which you permitted me to expend in Sculpture, on the stone. But they strenuously refused it, & hope you will consider their labors as a mark of their high respect for you. Andrei, the Sculptor of decoration, is one of the most estimable characters I know, & in his manners, language, & feelings a perfect Gentleman.—Franzoni,  who employs chissel only in figures, is not the same sort of being. He is full of genius, but his habits & manners are those of a Mechanic. He has 4 children here. His conduct is perfectly & virtuously correct; and both are much respected.—They will I presume, stay in the country, at least during the War.
            As to myself, I have employment in the Navy Yard where I have put up a Steam engine that forges all the Iron & saws all the Timber used in the Yard. The clear profit deducting charges was last Year, on the Forge only 6.994$: on the blowing of the bellows, the labor of 12 Men, & on the Sawmill, where no exact account could be kept, not less than 9.000$.—
            The Marine hospital is to be gone on with, this season, & will add to my Labor.—I intend as soon as possible to employ myself in some manufacturing occupation, & to quit, if I can, the public service in which my mind has suffered a very disadvantageous change.—
            
            In whatever situation however I may be, I shall always consider your friendship as one of my most valuable & honorable possessions.
            I am with true respect & esteem YoursB Henry Latrobe
          
          
             Mrs Latrobe joins me in my respects to You.
            The frigate Belvidere is brought in, certainly.
          
          
            This letter is written with my old polygraph with which I have written all my letters these 7 Years. It is a little loose in the joints, but quite as serviceable as ever.  Peale never sold more than 60, & all by my recommending recommendation.
          
        